Jackson, Chief Justice.
The principle involved in this demurrer is ruled mainly in the case of Jacob Elsas vs. E. B. M. Browne, decided at this term. In addition to the reasons given there for the judgment therein rendered, this makes a stronger case, because the words herein alleged not only charge the plaintiff with “ being guilty of a debasing act, which may exclude him from society,” but also make charges *274against him “ in reference to his office and profession, calculated to injure him therein.”
The words charge that he “used and embezzled the' money (meaning the said seventy-five dollars) for his own wrongful uses, without printing the pnoer at all, and I will prove it; and that he (meaning yo^. loner) is unfit to be the minister in our pulpit.”
Thus it is admitted by the demurrer that collecting-money for another object (set out in the writ), he had used and embezzled it for his own private and wrongful use, and was unfit to fill the office of a pulpit minister.
The Code of Georgia not only makes the imputation of crime actionable without the allegation of special damage, but the charge of being guilty of any debasing act which may exclude a man from society, and also any charge made on another in reference to his trade, office, or profession, calculated to injure him therein. Code, §2977. So that this case falls clearly within two provisions of that section of the Code, and the action does lie, and the demurrer was properly overruled.
Judgment affirmed.